        Case 3:19-cv-00279-BAJ-EWD       Document 7     08/24/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA


 ALBERT GRAYER                                                     CIVIL ACTION

 VERSUS

 NICHOLAS SANDERS                                         NO. 19-00279-BAJ-EWD

                              RULING AND ORDER

      Before the Court is Plaintiff’s Complaint, alleging various violations of his

constitutional rights under 42 U.S.C. § 1983. Pursuant to the screening requirements

of 28 U.S.C. §§ 1915(e)(2)(B) and 1915A, the Magistrate Judge issued a Report and

Recommendation (Doc. 6) recommending that Plaintiff’s claims against Defendant

for monetary damages in Defendant’s official capacity and claims based upon the

allegation that Defendant did not follow prison policies and procedures be dismissed

with prejudice, that Plaintiff’s conditions of confinement claim be dismissed without

prejudice subject Plaintiff’s right to timely amend his Complaint to name the

individual(s) allegedly responsible, and that, in any event, the case be referred back

to the Magistrate Judge for determination of Plaintiff’s remaining claims of excessive

force and deliberate indifference.

      Having independently considered Plaintiff’s Complaint and related filings—

including Plaintiff’s Motion for Service (Doc. 5)—the Court APPROVES the

Magistrate Judge’s Report And Recommendation (Doc. 6), and ADOPTS it as

the Court’s opinion herein.

      Accordingly,
        Case 3:19-cv-00279-BAJ-EWD        Document 7     08/24/20 Page 2 of 2




      IT IS ORDERED that Plaintiff’s claims against Defendant for monetary

damages in Defendant’s official capacity and claims based upon the allegation that

Defendant did not follow prison policies and procedures are DISMISSED WITH

PREJUDICE.

      IT IS FURTHER ORDERED that Plaintiff’s conditions of confinement claim

related to allegations that he was not permitted to use the restroom and was forced

to lie in his own waste while in four-point restraints is DISMISSED WITHOUT

PREJUDICE, subject to Plaintiff’s right to file an amended complaint naming the

individual(s) allegedly responsible for his conditions of confinement claim on or before

September 30, 2020.

      IT IS FURTHER ORDERED that Plaintiff’s Motion for Service (Doc. 5)

is GRANTED. An order regarding service will be issued separately.

      IT IS FURTHER ORDERED that this matter is referred back to the

Magistrate Judge for further proceedings on Plaintiff’s remaining claims, including

Plaintiff’s claim for excessive force and deliberate indifference to his serious medical

needs (and, possibly conditions of confinement).

                               Baton Rouge, Louisiana, this 24th day of August, 2020




                                        ______________________________________
                                        JUDGE BRIAN A. JACKSON
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA


                                           2
